                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES MCCURDY,
                                  11                                                      Case No. 17-01043 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                v.                                        LEAVE TO FILE MOTION FOR
 United States District Court




                                  13                                                      RECONSIDERATION
                                  14     M. RIVERO, et al.,
                                  15                  Defendants.
                                  16                                                     (Docket No. 108, 110)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against officials at San Quentin State Prison (“SQSP”) and Pelican Bay
                                  20   State Prison (“PBSP”). The Court granted Defendants’ motion for summary judgment and
                                  21   motion to dismiss, concluding Plaintiff had only exhausted two claims and that he could
                                  22   only proceed with one of them. (Docket No. 104.) After Plaintiff filed notice that he
                                  23   wished to proceed on the claim against Defendant Deal, the Court ordered briefing on the
                                  24   matter. (Docket No. 107.) Plaintiff has filed a motion for leave to file a motion for
                                  25   reconsideration under Civil Local Rule 7-9. (Docket Nos. 108, 110.) Defendant filed an
                                  26   opposition, (Docket No. 111), and Plaintiff filed a reply, (Docket No. 116).
                                  27          Where the court’s ruling has not resulted in a final judgment or order,
                                  28   reconsideration of the ruling may be sought under Rule 54(b) of the Federal Rules of Civil
                                   1   Procedure, which provides that any order which does not terminate the action is subject to
                                   2   revision at any time before the entry of judgment. See Fed. R. Civ. P. 54(b).1 In the
                                   3   Northern District of California, no motion for reconsideration may be brought without
                                   4   leave of court. See Civil L.R. 7-9(a). Under Civil Local Rule 7-9, the moving party must
                                   5   specifically show: (1) that at the time of the motion for leave, a material difference in fact
                                   6   or law exists from that which was presented to the court before entry of the interlocutory
                                   7   order for which the reconsideration is sought, and that in the exercise of reasonable
                                   8   diligence the party applying for reconsideration did not know such fact or law at the time
                                   9   of the interlocutory order; or (2) the emergence of new material facts or a change of law
                                  10   occurring after the time of such order; or (3) a manifest failure by the court to consider
                                  11   material facts which were presented to the court before such interlocutory order. See Civil
                                  12   L.R. 7-9(b).
Northern District of California
 United States District Court




                                  13          Plaintiff has set forth no basis for the Court to grant leave to file a motion for
                                  14   reconsideration under Local Rule 7-9. (Docket No. 111 at 2.) Plaintiff asserts that there
                                  15   are other defendants that were involved during the exhaustion of his claim against
                                  16   Defendant Deal who should be included in this action, and that the Court should also
                                  17   afford him an opportunity to file a second amended complaint. (Docket No. 110 at 2-3.)
                                  18   However, Plaintiff has failed to show that there has been a material difference in fact or
                                  19   law from that which was presented to the Court before it granted Defendants’ summary
                                  20   judgment which in the exercise of reasonable diligence he did not know when opposing
                                  21   Defendants’ motion. Plaintiff asserts in reply that he has identified “plenty of newly
                                  22   discovered evidence and material fact.” (Reply at 2.) However, this newly discovered
                                  23   evidence could have been discovered sooner in the exercise of reasonable diligence and
                                  24

                                  25   1
                                        “Reconsideration is appropriate if the district court (1) is presented with newly
                                  26   discovered evidence, (2) committed clear error or the initial decision was manifestly
                                       unjust, or (3) if there is an intervening change in controlling law.” School Dist. No. 1J v.
                                  27   ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

                                  28                                                  2
                                   1   argued in his opposition. (Id. at 3-6.) Nor does Plaintiff argue the emergence of new
                                   2   material facts or a change of law that occurred after the court order. Lastly, there was no
                                   3   manifest failure by the Court to consider material facts which were presented before the
                                   4   court order. See Civil L.R. 7-9(b). Accordingly, the motion for leave to file a motion for
                                   5   reconsideration is DENIED.
                                   6           This order terminates Docket Nos. 108 and 110.
                                   7           IT IS SO ORDERED.
                                   8           February 5, 2019
                                       Dated: _____________________                      ________________________
                                                                                         BETH LABSON FREEMAN
                                   9
                                                                                         United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying Recon.
                                       PRO-SE\BLF\CR.17\01043McCurdy_recon
                                  26

                                  27

                                  28                                                 3
